ORDER

PER CURIAM.
Appellants, Continental Insurance Company, et al (collectively “Continental”),1 ap*163peal the judgment of the Circuit Court of St. Louis County granting Respondents’, Mallinckrodt Inc., et al (collectively “Mal-linckrodt”), motion to dismiss or stay and/or motion to dismiss or transfer Continental’s declaratory judgment action. Continental’s declaratory judgment action sought a declaration regarding their rights and obligations with respect to insurance coverage for past and future asbestos and environmental claims asserted against Mallinckrodt. We affirm.
We have reviewed the briefs of the parties and the record on appeal. As an extended opinion would serve no jurisprudential purpose, we affirm the judgment pursuant to Rule 84.16(b). We have, however, provided a memorandum opinion for the use of the parties only setting forth the reasons for our decision.

. The full list of Appellants in this case consists of: London Market Insurers, Traveler’s Indemnity, The Continental Insurance Company, Certain Underwriters at Lloyd’s London, Maryland Casualty Company, Continental Casualty Company, Columbia Casualty Company, Fidelity and Casualty Company of New York, Employers Mutual Casualty Company, and Traveler's Casualty & Surety Company.